Citation Nr: 1430859	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  14-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from May 1950 to April 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014 the Veteran and his daughter testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises, as a result of his service-connected bilateral hearing loss or tinnitus. 

2.  The Veteran has a service-connected disability that is currently rated as 100 percent disabling but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of service connected disability.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person, or on account of being housebound, are not met. 38 C.F.R. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).	

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.
  
A May 2013 letter satisfied the duty to notify provisions.  In that letter, the RO informed the Veteran of the types of evidence needed in order to substantiate his claim of entitlement to SMC based on the need for regular aid and attendance of another person, or on account of being housebound; and thus informed the Veteran of the information and evidence not of record that was needed to substantiate the claim on appeal.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal that have not been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The report of a November 2012 VA examination for housebound status or permanent need for regular aid and attendance was conducted and obtained in November 2012; the record does not reflect that this examination is inadequate for rating purposes.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to SMC based on the need for the regular aid and attendance of another person or on account of housebound status, as a result of his service-connected bilateral hearing loss.  

SMC is payable to a veteran who by reason of service connected disability is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

SMC is also payable, under 38 U.S.C. 1114(s), where the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary of VA.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
The report of a November 2009 VA audiology examination shows that the Veteran reported being diagnosed with bilateral hearing loss and tinnitus since 1950.  The Veteran reported symptoms of difficulty hearing and understanding speech and constant ringing in both ears, for which treatment has been a hearing aid for his left ear.  Examination revealed that pure tone thresholds, in decibels, and the percentage of speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
85
105
105
86
12
LEFT
60
90
105
105
90
0

The report contains a diagnosis of moderate to profound bilateral sensorineural hearing loss; and mild to moderate bilateral constant tinnitus.  The examiner commented that the Veteran has a severe sensorineural hearing loss of the right ear and a profound sensorineural hearing loss of the left ear.  The examiner commented that the effect of the condition on the Veteran's daily activity is that he has much difficulty hearing and understanding speech.  

The November 2009 VA audiology examination report includes an audiogram in graphic form, which is consistent with a private audiogram contained in an earlier private examination report of audiology in September 2009.

A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, on file was filled out and signed by a physician in November 2012.  The completed form contains the physician's replies to questions with respect to the Veteran's condition and limitations that may require daily services of a skilled health care provider.

That form indicated that coronary artery disease was the diagnosis primarily resulting in the need for the level of assistance described as discussed below.  In answer to the query of what disabilities restrict the listed activities/functions, the physician listed: unsteady gait, hard of hearing, decreased fine motor movement, and loss of memory.

The physician recorded that the Veteran: was not confined to bed; was able to feed himself; was not able to prepare his own meals; needed assistance in bathing and tending to other hygiene needs; was not legally blind; did not require nursing home care; required medication management; was able to manage his own financial affairs; was well developed, well nourished, and ambulatory with a cane; had decreased fine motor, with difficulty buttoning buttons; had occasional unsteady gait, reports stumbles a lot; had occasional incontinence of bowel, decreased memory, occasional unsteady gait, and was very hard of hearing even with hearing aids.  The Veteran's daughter/caregiver reported that she calls siblings if she has to leave the Veteran to run errands and they then stay with him while she is gone.  Aids such as canes, braces, crutches or assistance of another person are required for locomotion.

A January 2013VA audiology study revealed that pure tone thresholds, in decibels, and the percentage of speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000

%
RIGHT
55
85
115
120+

32
LEFT
65
90
105
120

28

VA treatment records show that in addition to the service-connected hearing loss and tinnitus disabilities, as of July 2013 the Veteran had several chronic conditions that are not service connected.  As reflected in a July 2013 problem list, these included osteoarthritis (degenerative joint disease); long-term current use of anticoagulants; coronary artery disease; aortic valve disorders; hypertrophy; hypertension not otherwise specified; and hyperlipidemia.   

In his September 2013 notice of disagreement, the Veteran reported that, because of the hearing loss, someone has to be at his home at all times because he is unable to receive and manage phone calls pertaining to business or personal or financial matters.  The Veteran stated that someone had to be there with him to take the calls and explain to him the nature of the call.  

He stated that he also needed someone to manage his doctor appointments and to transport him to the appointments and be there to translate and explain what is being said.  He also needs help managing his medication, with daily reminders to take medication.  He is also unable to cook and keep a clean sanitary home and someone needs to be with him at his home daily to help with home management.

In his January 2014 VA Form 9, the Veteran further stated that he needed aid and attendance due to his 100 percent hearing loss in one ear and 98 percent loss in the other.  He also stated that he has trouble remembering to take medication and trouble communicating due to his deafness.  He reported that due to his unsteady gait, he needs assistance with personal hygiene and preparing daily meals for himself.

The Veteran and his daughter testified at a Board hearing in June 2014.  The Veteran's daughter testified that she provided care for the Veteran and assisted him with daily activities.  She cooked, cleaned and took him to doctor appointments and translated what the doctor would tell the Veteran.  She managed his medication.  She testified that the Veteran bathed on his own, and that he can put his own clothes on but she helped him get dressed on special occasions.  She testified that he had trouble getting in and out of cars so she helps with that.  She testified that the Veteran could get around the house but he does not go much farther because he was getting worse and cannot remember things.  She testified that the Veteran started having trouble with his legs.  She testified that the Veteran's service-connected disabilities of hearing loss and tinnitus required her to have to go to the medical appointments and translate what providers tell him.  The Veteran did not provide much testimony himself as he was unable to hear or respond to most of the questioning.

The Board is completely sympathetic to the Veteran's situation and the extent of his need for regular aid and attendance of another person at his home.  However, in determining entitlement to special monthly compensation on this basis, VA is constrained by the statutory criteria in light of the evidentiary facts of this case.  Only his service-connected disabilities are applicable here in determining entitlement to SMC based on the need for the regular aid and attendance of another person or on account of housebound status.

On review of the record, the Board must conclude that the evidence does not meet the criteria on the basis of the Veteran's service-connected bilateral hearing loss disability and his tinnitus, which are his only service-connected disabilities.  The evidence does not show that the Veteran is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance due to any service connected disability.  None of the medical records indicate that the Veteran is bedridden at all or blind in either eye. The record shows that the Veteran is able to ambulate, albeit with use of a cane for conditions unrelated to his service-connected hearing loss or tinnitus.  He does not have a service-connected disability of the eyes, and he has not been found to be blind. 

The remaining question with regard to aid and attendance is whether the service-connected hearing loss or tinnitus is manifested by any of the factors listed in 38 C.F.R. § 3.352.  As reflected in the November 2009 VA examination report, the effect of the Veteran's hearing loss disability and tinnitus on his activities is that he has much difficulty in hearing and understanding speech.  The report does not show any resulting factors meeting criteria under 38 C.F.R. § 3.352 or indicating that his need for regular aid and attendance or housebound status is due to these service-connected disabilities.  

As reflected in the November 2012 report of VA Examination for Housebound Status or Permanent Need for Regular Aid, to the extent the Veteran needs regular aid and attendance or is housebound, this is due to nonservice-connected disabilities.  His main complaints related to conditions not associated with his service-connected bilateral hearing or tinnitus.  The physician who completed the VA Forms 21-2680 did not provide an opinion that implicated the hearing loss or tinnitus as resulting in a need for daily personal health care services of a skilled provider.  

With respect to whether SMC is warranted under 38 U.S.C.A. § 1114(s), while the Veteran has a disability rated as 100 percent disabling, the Veteran does not have additional service-connected disability or disabilities independently ratable at 60 percent.  All of the evidence is to the effect that the Veteran is able to leave his home or its immediate premises, albeit, it shows that he may not be able to leave these premises unaccompanied. 

Notably, the Veteran receives disability compensation based on his bilateral hearing loss at the schedular rate of 100 percent, and he receives SMC under 38 U.S.C.A. § 1114(k) on account of deafness of both ears, both effective from August 20, 2009.  Additional benefits for that hearing loss under 38 U.S.C.A. § 1114(s) are not shown to be warranted by the evidence in light of the statutory criteria required to be met.

The preponderance of the evidence is against the claim for SMC based on the need for the regular aid and attendance of another person or on account of housebound status; there is no doubt to be resolved; and SMC based on the need for the regular aid and attendance of another person or on account of housebound status, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


